

117 HRES 338 IH: Recognizing that infertility is a widespread problem that affects populations of diverse ages, races, ethnicities, and genders.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 338IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Ms. Wasserman Schultz (for herself and Mr. Crenshaw) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing that infertility is a widespread problem that affects populations of diverse ages, races, ethnicities, and genders.Whereas infertility is a disease recognized by the World Health Organization and the American Medical Association, and, according to the National Institutes of Health (NIH), a term used to describe the inability of a couple to get pregnant or the inability of a woman to carry a pregnancy to term, and defined clinically as not being able to achieve pregnancy after 1 year of having regular, unprotected intercourse, or after 6 months if the woman is older than 35 years of age;Whereas infertility may also be determined based on a person’s inability to reproduce either as a single individual or with their partner without medical intervention, or determined by a licensed physician’s findings based on a patient’s medical, sexual, and reproductive history, age, physical findings, or diagnostic testing;Whereas reproductive and infertility issues affect a substantial number of Americans, and data from the Centers for Disease Control and Prevention show that about 12 percent of women in the United States have difficulty getting pregnant or staying pregnant and 9 percent of men experience infertility;Whereas, according to the NIH, there are clear racial and ethnic disparities in infertility prevalence, and such racial disparities are not unique to reproductive issues and unfortunately widely pervade the United States health care system;Whereas Blacks, Hispanics, Ashkenazi Jews, American Indians, Alaska Natives, Native Hawaiians and Pacific Islanders, East Asians, Indians and Pakistanis from the Punjab region, and persons of Caribbean, Mediterranean, French Canadian, or Middle Eastern ancestry suffer from disproportionately higher rates of certain diseases and gynecological, endocrine, and autoimmune disorders, that may contribute to higher rates of infertility among these populations;Whereas Hispanics, American Indians, and Alaska Natives have experienced the most significant change, with fertility in Hispanics dropping 18.78 percent from 2008 to 2016, and fertility in American Indians and Alaska Natives dropping 15.1 percent during the same period;Whereas veterans who have suffered traumatic physical injury, post-traumatic stress disorder, or other physical or mental ailments can and do suffer from infertility, and data from the Department of Veterans Affairs show that 15.8 percent of female veterans reported infertility (4 percent higher than the female average) and 13.8 percent of male veterans reported infertility (4.8 percent higher than the male average);Whereas infertility can be caused by genetic conditions, birth defects, injury, environmental factors, medical treatments, medications, gamete aging and decreased concentration, viruses, disorders, or other diseases, or may be idiopathic;Whereas common causes of infertility are ovulation disorders, uterine or cervical abnormalities, fallopian tube damage or blockage, endometriosis, primary ovarian insufficiency (early menopause), pelvic adhesions, cancer and its treatment, abnormal sperm production or function, problems with the delivery of sperm, and overexposure to certain environmental factors;Whereas infertility disproportionately affects individuals with particular health complications, such as cancer, because patients must undergo treatments such as chemotherapy, radiation therapy, hormone therapy, or surgery that are likely to harm the reproductive system, organs, or gametes, and fertility preservation becomes medically necessary;Whereas the risk of infertility is increased by age, smoking, excessive alcohol use, extreme weight gain or loss, excessive physical or emotional stress, or other conditions like diabetes that result in amenorrhea (absent periods), use of marijuana, exposure to certain medications, and exposure to environmental toxins;Whereas infertility is a major life event which may bring about social and psychological problems, such as anger, depression, anxiety, marital problems, sexual dysfunction, social isolation, stigma, sense of loss, and diminished self-esteem;Whereas a Harvard University study shows that in about 1 in 3 cases, both partners have had physiological problems during and after experiencing infertility;Whereas regulatory disparities and lack of access to health care specialists cause inequities in the financial burden carried by people who seek diagnostic testing and treatment for infertility, presenting a barrier to health care and better health outcomes, and these factors disproportionately impact minority and lower income individuals; andWhereas 37 percent of White Americans report they have undergone fertility treatment or know someone who has, which is significantly higher than 22 percent of Black Americans and 26 percent of Hispanic Americans who report the same: Now, therefore, be itThat the House of Representatives recognizes—(1)that infertility is a disease;(2)that the United States Government has a responsibility to help examine, create, and implement solutions to address and alleviate the problems associated with the disease;(3)the growing racial, ethnic, and income-based disparities associated with access to education and awareness, screenings, treatments, and procedures;(4)the importance of raising awareness and improving education about infertility, disabling side effects, associated mental health issues, and preservation options that will help people make educated decisions about family building, whether through medical intervention, adoption, or deciding not to have children;(5)the need for encouraging research that will improve infertility treatments and outcomes and fertility preservation technologies;(6)the importance of necessary oversight of government agencies involved in research and data collection related to infertility prevalence, treatments, outcomes, and fertility preservation technologies, and working to ensure the consistency of data and information-sharing across government agencies; and(7)a duty of the Federal Government to ensure the availability of infertility-related services to all individuals and families without barriers such as access, cost, and coverage.